Citation Nr: 0705219	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  03-34 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis 
of the right knee.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for prostate cancer as 
a result of asbestos exposure.

4.  Entitlement to service connection for erectile 
dysfunction.

5.  Evaluation of second, third, fourth, and sixth left 
cranial nerve palsy manifested by left eye impairment, 
currently evaluated as 30 percent disabling.

6.  Entitlement to an increased rating for service-connected 
right knee disability, currently rated as 20 percent 
disabling.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1942 to 
October 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February 2003 and August 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

During the pendency of this appeal, by an August 2006 rating 
decision, an increased (20 percent) rating was assigned for 
right knee instability.  Therefore, the issue now before the 
Board is whether higher than a 20 percent rating is 
warranted.

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The veteran does not have traumatic arthritis of the 
right knee.

2.  The veteran does not have asbestosis.

3.  The veteran's prostate cancer, status-post radiation 
therapy, is not a result of asbestos exposure during military 
service.  

4.  There is no competent evidence that the veteran has 
erectile dysfunction.

5.  The veteran's second, third, fourth, and sixth left 
cranial nerve palsy, causing left eye impairment, is 
manifested by no functional vision in the left eye; there is 
20/25 corrected vision in the right eye.

6.  The veteran's service-connected right knee disability is 
manifested by no worse than moderate instability, with 
complaints of weakness and stiffness.

7.  The veteran's service-connected disabilities do not 
combine to preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The veteran does not have traumatic arthritis of the 
right knee that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2006).

2.  The veteran does not have asbestosis that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.  

3.  The veteran does not have prostate cancer that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

4.  The veteran does not have erectile dysfunction that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.

5.  The criteria for an increased rating for the veteran's 
second, third, fourth, and sixth left cranial nerve palsy 
manifested by left eye impairment, have not been met.  
38 U.S.C.A. §§ 1155, 1160 (West 2002); 38 C.F.R. §§ 3.383, 
4.1, 4.7, 4.80, 4.84a, Diagnostic Codes 6019, 6070 (2006).

6.  The criteria for an increased rating for the veteran's 
service-connected right knee disability have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic 
Code 5257 (2006).

7.  The criteria for an award of TDIU have been not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2002, November 2003, February 2004, January 2005, and 
February 2006.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to each of the benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claims.  The RO also provided a 
statement of the case (SOC) and two supplemental statements 
of the case (SSOCs) reporting the results of its reviews of 
each issue, and the text of the relevant portions of the VA 
regulations.  

Additionally, while the notifications did not include the 
criteria for assigning disability ratings and for award of an 
effective date with respect to the service connection claims, 
or for award of an effective date with respect to the rating 
claims, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), because the veteran's claims will be denied, these 
questions are not now before the Board.  Consequently, a 
remand is not necessary.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA and private medical 
records, and secured multiple examinations in furtherance of 
his claims.  VA has no duty to inform or assist that was 
unmet.

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  With respect to the claims 
of service connection for arthritis and prostrate cancer, 
such disabilities are, by definition, chronic diseases, and 
when manifested to a compensable degree within a year of 
separation from qualifying active military service, service 
incurrence or aggravation is presumed.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

Furthermore, disability that is proximately due to or the 
result of a service-connected disease or injury is considered 
service connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310 (2006); 71 Fed. Reg. 52744-47 (Sept. 7, 2006).

A.  Traumatic arthritis of right knee

As will be discussed below, the veteran is service-connected 
for residuals of a right knee injury incurred in an 
automobile accident that occurred while he was on authorized 
leave in the service.  That disability is currently rated as 
20 percent disabling.  He contends that, in addition to the 
previously identified residuals of that injury, he now has 
arthritis in the right knee that is due to trauma.  

The report of an October 2002 VA examination noted that 
flexion of the right knee was to 130 degrees, and to 135 
degrees on the left.  There was no deformity or effusion 
bilaterally, and anterior/posterior drawer, McMurray, and 
Lachman tests were all negative.  The examiner noted that 
physical and x-ray examination of the right knee was normal.  
The report of a December 2003 VA examination reported range 
of motion of the right knee was restricted to 80 degrees 
because of the veteran's low back pain, not because of knee 
pain.  

A June 2004 VA joints examination reported that there were no 
records showing any treatment of the veteran's right knee.  
The veteran reported daily aching of the right knee, worse 
with weight bearing, walking, and flexion.  He reported 
weakness and stiffness in the knee, but no laxity or give 
way.  On examination, the examiner found no deformities.  
Range of motion of the right knee was from zero to 110 
degrees, with zero to 120 degrees reported on the left.  
There was stated pain at the end of motion at the right knee.  
Anterior/posterior drawer, McMurray, and Lachman tests were 
all negative, as were varus and valgus testing.  X-ray 
examination was reported as normal.  Notwithstanding that the 
veteran reported to this examiner that he had been previously 
diagnosed with traumatic arthritis of the right knee, this 
examiner found the veteran's right knee to be essentially 
normal.  

A June 2006 VA examiner reported some reduced range of motion 
of the veteran's right knee, and noted degenerative joint 
disease of the right knee.  Finally, the report of a 
September 2006 VA examination reported that the veteran 
complained of pain in both knees that was almost identical, 
except that the left was less painful than the right.  X-ray 
examination revealed no degenerative joint disease in either 
knee.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

Here, there is no medical evidence of a current disability.  
There are no current treatment records showing complaints of, 
or treatment for traumatic arthritis of the right knee.  
While the June 2006 examination reported degenerative joint 
disease of the right knee, the veteran's most recent 
examination revealed no medical evidence of any arthritis in 
the right knee.  Importantly, when x-ray examination was 
undertaken, no arthritis was shown.  The preponderance of the 
medical evidence of record indicates that there is no 
arthritis in the veteran's right knee.  Absent the presence 
of a current disability, service connection must be denied.

B.  Asbestosis

Diseases associated with exposure to asbestos are fibrosis, 
the most commonly occurring of which is interstitial 
pulmonary fibrosis, or asbestosis; tumors; pleural effusions 
and fibrosis; pleural plaques; mesothelioma of pleura and 
peritoneum and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system, except the prostate.  M21-1MR, Part IV.ii.2.C.9.b.

The veteran served in the United States Navy from 1942 to 
1945, and his service included work in the engineering spaces 
aboard a destroyer.  Since asbestos was used to insulate 
steam pipes in the engineering spaces, exposure to asbestos 
was conceded by the RO.  

The veteran's SMRs show no complaints or treatment related to 
the lungs.  His separation examination showed by x-ray 
examination that his entire thoracic region, including 
specifically the lungs, were normal.  A chest x-ray taken in 
September 1976 revealed no active disease.  A February 1993 
chest x-ray noted some minor atelectasis in the lung bases, 
but noted that the chest was otherwise normal.  

An October 2001 office progress note authored by private 
physician W.L., M.D., of The Heart Group, noted that the 
reason for the visit was the veteran's complaints of 
shortness of breath.  The note reported that a pulmonary 
function test revealed restrictive lung disease and poor 
diffusion capacity "suggestive of asbestosis."  Though the 
veteran apparently smoked until he was in his 40s, this 
report noted that he had not smoked for the last 35 years.  
Notwithstanding that entry, under Past Medical History, it 
was reported that the veteran had no history of tobacco use.  
Under Review of Systems, Dr. W.L. listed asbestosis and 
chronic shortness of breath, and, without explanation, 
assessed that the veteran's shortness of breath was likely 
secondary to asbestosis.  Pulmonary examination nevertheless 
revealed that breath sounds were clear throughout both lung 
fields, and no wheezing or rales were heard.  

A December 2003 VA examiner reported that the veteran's lungs 
presented clear symmetrical breath sounds, and that the chest 
was normal other than increased thoracic kyphosis.  

The veteran was afforded a VA respiratory examination given 
in June 2004.  The examiner noted that the veteran believed 
he had been exposed to asbestos in service, and that he had 
asbestosis as a result.  It was noted that the veteran 
currently did not use any home oxygen or other respiratory 
equipment, and denied any obstructive sleep apnea.  He 
reported that he had shortness of breath that was getting 
worse.  The examiner reviewed the veteran's medical record, 
and noted that the report of a September 2002 pulmonary 
function test showed a stage IIA moderate obstructive 
disease.  A July 2003 chest x-ray showed moderate 
hyperinflation, indicating chronic lung disease.  The July 
2003 report noted probable fibrosis versus segmental 
atelectasis; no definitive asbestosis was noted.  On 
examination, the veteran's lungs were clear to auscultation 
bilaterally, with no audible rales, wheezes, or rhonchi; 
possibly slightly decreased breath sounds in the lung bases.  
The examiner's diagnosis was chronic obstructive pulmonary 
disease based on the findings of the pulmonary function test 
showing moderate obstructive stage IIA with air trapping on 
lung volume.  It was noted that there were no definitive x-
ray findings as regards asbestosis.  

An August 2004 office progress note from The Heart Group 
again reported, under Review of Systems, that the veteran had 
asbestosis and chronic obstructive pulmonary disease.  The 
author opined without explanation that the veteran's symptoms 
of swelling and shortness of breath are more likely related 
to the veteran's chronic lung disease and asbestos exposure.  

A January 2005 medical history/report of examination from the 
Memorial Hospital, related to another disability, noted a 
history of asbestosis.  A February 2005 report from the 
Memorial Hospital reported slight radiographic improvement 
compared to the previous month's examination.

The report of a January 2006 x-ray examination of the 
veteran's chest reported changes of old granulomatous disease 
and components of chronic obstructive pulmonary disease; 
basilar scarring versus atelectasis was noted.  There was no 
consolidation, effusion, or pneumothorax seen.  

In light of the notations of history of asbestosis found in 
the reports from the Memorial Hospital, the RO requested a 
medical opinion as to whether the private medical evidence 
submitted by the veteran was sufficient clinical evidence for 
a diagnosis of asbestosis, and, if so, what relationship, if 
any, existed between the asbestosis and any other diagnosed 
lung diseases.

An examination was conducted in December 2005.  The examiner 
noted that the veteran reported that he was told that he had 
asbestosis five to six years earlier.  The veteran reported 
dyspnea on exertion if he walked as much as 50 feet.  There 
was no history of asthma, and no current treatment being 
administered for the veteran's lung condition.  The examiner 
noted the previous finding of obstructive pulmonary disease 
and the findings of the earlier pulmonary function test 
discussed above.  In answer to the specific question posed by 
the RO, this examiner stated that he was unable to find 
sufficient clinical evidence to justify a diagnosis of 
asbestosis, and therefore ordered a high resolution CT scan 
of the chest to look for pleural plaques or other evidence of 
asbestosis.  The report of the CT scan showed no evidence 
suggestive of prior asbestos exposure.  The examiner 
concluded that there was no diagnosis of respiratory 
asbestosis, and added that the veteran's COPD was caused by 
cigarette smoking in the past, and had nothing to do with 
asbestos exposure.  

While the veteran's private care providers have noted a 
history of asbestosis, none of these reports represents a 
diagnosis of asbestosis because they are merely echoing 
reports of a history of asbestosis.  None is based on 
clinical evidence that any lung disease was caused by 
exposure to asbestos.  See Black v. Brown, 5 Vet. App. 177, 
180 (1993) (doctor's opinions based on history furnished by 
appellant and unsupported by clinical evidence were merely 
conclusions unsupported by any objective medical evidence).  
The Board finds more persuasive the medical opinion of the 
December 2005 VA examiner that was based on a thorough review 
of the veteran's record and clinical findings, including the 
high resolution CT scan of the chest that found no evidence 
of pleural plaques or other evidence suggestive of 
asbestosis.  The Board thus finds that the preponderance of 
the medical evidence is against the claim.  The veteran does 
not have asbestosis, and this service connection claim is 
therefore denied.

C.  Prostate cancer

The record shows the veteran was diagnosed with prostate 
cancer and received radiation therapy in 1998.  He claims 
that his prostate cancer was a result of his exposure to 
asbestos while in service.  

The veteran's SMRs show no complaints or treatment related to 
the prostate.  The evidence of record shows that the 
veteran's prostate irregularities were not noted until about 
1996, and that prostate cancer was not diagnosed and treated 
until 1998.  

While there is evidence of a current disability, status-post 
prostate cancer, there is no medical evidence of in-service 
incurrence or aggravation related to the veteran's prostate, 
and there is no credible medical evidence of a nexus between 
the veteran's prostate cancer and any in-service disease or 
injury, such as any exposure to asbestos.  Moreover, the 
veteran has not identified any such credible medical 
evidence.  It is clear from a February 2004 Statement In 
Support of Claim that this claim is instead based on the 
veteran's own lay opinion that exposure to asbestos in 
service "may have precipitated the prostate cancer."  

In short, there is no indication, except by way of 
unsupported allegation, that prostrate cancer is traceable to 
military service or events coincident therewith, such as any 
asbestos exposure.  The absence of medical evidence 
suggesting a relationship is persuasive.  The Board thus 
finds that the preponderance of the evidence is against the 
claim.  The veteran's prostate cancer has not been shown to 
be the result of disease or injury incurred in or aggravated 
during active military service.  Additionally, no prostate 
cancer was manifested within a year of the veteran's 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  

D.  Erectile dysfunction

The Board has found nothing in the record indicating that the 
veteran has erectile dysfunction.  Not only has he not 
specifically claimed service connection for erectile 
dysfunction, but medical treatment records, both private and 
VA, are silent as to erectile dysfunction.  None of the many 
problem lists found in the medical evidence of record 
includes erectile dysfunction among the veteran's complaints.  
The most recent problem list, dated in April 2006, lists 12 
items; erectile dysfunction is not one of them.  As discussed 
above, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
Absent evidence of a current disability, the analysis ends, 
and service connection for erectile dysfunction must be 
denied.  

In sum, as regards the veteran's service connection claims, 
the Board notes that, while the veteran is qualified as a 
layperson to describe any symptoms he experiences, there is 
no evidence of record showing that he has the specialized 
medical education, training, and experience necessary to 
render competent medical opinion as to diagnosis or as to the 
etiology of his claimed disabilities.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).  
Consequently, the veteran's own assertions in this regard 
have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran does not have traumatic arthritis of the right knee 
and does not have asbestosis.  Moreover, his prostate cancer 
and any erectile dysfunction that might be claimed as being 
proximately due to or the result of that disease are not 
traceable to disease or injury incurred in or aggravated 
during active military service.

III.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

A.  Left cranial nerve palsy evaluation

The medical evidence of record shows that the veteran's left 
eye visual acuity and functionality have deteriorated over 
the years.  A May 1972 note from E.M., M.D., noted the 
veteran's eye muscle problems, and opined that surgical 
intervention was not recommended.  A November 1983 hospital 
summary reported that an asymmetry had been found behind the 
left eye in the area of the bony structures, with some 
invasion into the veteran's sinus.  The etiology was 
undetermined.  An undated note authored by F.G., M.D., 
thought to be from about August 1990, indicated that an eye 
examination of October 1969 revealed fixed outward deviation 
of the left eye, and decreased visual acuity of 20/40.  This 
note also indicated that the veteran had complete ptosis of 
the left upper eye lid and paralysis of the third cranial 
nerve and the nerve of the upper eyelid.  Dr. F.G. opined 
that this condition was permanent.  

A June 1992 letter from the veteran's private 
ophthalmologist, D.F., M.D., noted that examination revealed 
vision of 20/40, 20/200 (interpreted by the Board to mean 
20/40 in the right eye and 20/200 in the left eye) best 
corrected with a complete left peripheral III nerve palsy and 
left ptosis and exo-deviation.  A January 1995 letter from 
Dr. D.F. indicated that the veteran's left eye vision was 
correctable to only 20/400, with the right eye functional at 
20/60 with a moderate cataract.  The report of a routine VA 
eye examination, dated three days after the date of Dr. 
D.F.'s January 1995 letter, reported that the veteran's right 
eye visual acuity was 20/40.  A letter dated the following 
month, in February 1995, from optometrist T.E., noted that 
the veteran had been seen in that office on several occasions 
since September 1962, that at that time the veteran's vision 
was 20/20 in both eyes, and that over the years the veteran's 
left eye deviated to the outer angle of the eye, acquired a 
complete left lid ptosis, and lost the direct and indirect 
light reflex.  

Another letter from Dr. D.F., dated in March 1999, noted that 
corrected vision in the left eye remained at 20/400, with the 
right eye still functional at 20/25 following lens implant 
with pseudophakia.  The report of a November 2000 VA eye 
examination also reported visual acuity of 20/25 uncorrected 
in the right eye, and light perception with projection of the 
left eye.  An October 2002 eye examination noted the 
veteran's right eye visual acuity was 20/20, with the left 
eye limited to light perception. This examiner concluded 
that, though the veteran would have limitations in doing 
activities requiring stereopsis, there would be no 
restrictions in performing activities of daily life or 
professional duties.  

A January 2006 VA eye clinic note reported that the veteran's 
right eye visual acuity was 20/20.  The report of a June 2006 
VA eye examination reported that the veteran's right eye 
visual acuity was 20/25 corrected.  It was reported that 
there was no movement of the left globe at all, and that 
there was no functional vision in the left eye.  

When evaluating visual acuity, the best distant vision 
obtainable after best correction by glasses is the basis of 
the rating, except in cases of keratoconus in which contact 
lenses are medically required.  38 C.F.R. § 4.75 (2006).  

A 30 percent disability evaluation is warranted when there is 
blindness in one eye, with only light perception, and visual 
acuity of 20/40 in the nonservice-connected eye.  38 C.F.R. 
4.84a, Diagnostic Code 6070.  Combined ratings for 
disabilities of the same eye should not exceed the amount for 
total loss of vision of that eye unless there is an 
enucleation or a serious cosmetic defect added to the total 
loss of vision.  38 C.F.R. § 4.80.

The veteran has been service connected for his left eye, not 
his right eye.  Accordingly, the visual acuity of his right 
eye can be considered for rating purposes only if there is 
blindness in that eye.  38 U.S.C.A. § 1160(a)(1) (West 2002); 
38 C.F.R. §§ 3.383, 4.84a (Diagnostic Code 6070); Villano v. 
Brown, 10 Vet. App. 248, 250 (1997).  Here, examinations have 
consistently shown the veteran's right eye visual acuity is 
correctable to 20/60 or better, most often reported as 20/40 
or better, and most recently reported as being 20/25.  Thus, 
he is not blind in the right eye as defined by VA regulation.  
Therefore, the right eye must be presumed normal for purposes 
of assigning a rating to his left eye disability.

In this regard, the Board notes that the veteran has been 
assigned a 30 percent evaluation for ptosis of the left eye 
under 38 C.F.R. 4.84a, Diagnostic Code 6019 (2006).  Given 
that the visual acuity in his right eye is presumed by 
operation of law to be normal for rating purposes, he is 
entitled to no more than a 30 percent rating under 38 C.F.R. 
4.84a, Diagnostic Codes 6019 and 6070 (2006).

When, as here, only one eye is being compensated, the maximum 
evaluation for total loss of vision of that eye is 30 
percent, unless, as noted above, there is (a) blindness in 
the non-service-connected eye; (b) enucleation of the 
compensated eye; or (c) serious cosmetic defect.  38 C.F.R. 
§§ 3.383, 4.80 (2006).  None of those exceptional criteria is 
met here.  As discussed above, the veteran is not blind in 
his right eye.  There is no evidence that his left eye has 
been enucleated, and there is no evidence of a serious 
cosmetic defect such as a marked or unsightly deformity of 
the eyelids, or visible or palpable tissue loss with gross 
distortion or asymmetry of the eyes.  See, e.g., 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2006).

The Board has considered whether the veteran's disability 
could be evaluated under any other diagnostic codes, but 
finds that a rating higher than 30 percent is not warranted 
under other diagnostic codes.  As the veteran clearly retains 
both eyes, the provisions pertaining to anatomical loss of 
the eyes are not for application.  In addition, since the 
veteran suffers blindness in the left eye, and not double 
vision, the provisions of 38 C.F.R. § 4.84a, Diagnostic Code 
6090 are also not for application.  A rating in excess of 30 
percent is not available under Diagnostic Code 6080, 
pertaining to impairment of field of vision.  As the veteran 
is not service-connected for a right eye disability, only 
those provisions of the diagnostic code relating to 
unilateral concentric contraction or unilateral loss of 
visual field are for application, and a maximum 30 percent 
evaluation is assignable for unilateral concentric 
contraction or loss of visual field.  Additionally, while the 
provisions of 38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2006) 
allow for special monthly compensation on account of 
blindness of one eye, having only light perception, the RO 
has already awarded this benefit, and there is no other 
provision that would allow for higher special monthly 
compensation.  38 U.S.C.A. § 1114.  

Finally, the Board notes that, to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer a case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2006).  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for problems with his left eye in recent years, 
and there is nothing in the record to suggest that his 
disability picture is so exceptional or unusual as to render 
impractical the application of the regular schedular 
standards.  While he is functionally blind in the left eye, 
his right eye visual acuity is essentially normal.  The 
October 2002 eye examiner concluded that, while the veteran's 
left eye blindness would impose limitations in doing 
activities requiring stereopsis, there would be no 
restrictions in performing activities of daily life or 
professional duties.  Further, as discussed above, 38 C.F.R. 
§ 4.80 does not permit assignment of a rating higher than the 
30 percent rating currently in effect.  The preponderance of 
the evidence is against his claim, and there is no reasonable 
doubt that can be resolved in his favor.

B.  Right knee increase

As noted, the veteran is service connected for what the RO 
has characterized as residuals of a right knee injury, which 
have been rated as instability under Diagnostic Code 5257.  
He seeks a rating higher than 20 percent.  

A VA examination given in October 1981, on which an increase 
from zero percent to 10 percent disability was based, found 
that the veteran could not flex beyond 90 degrees, limited by 
pain on movement.  There was no swelling or crepitation, no 
sensory or motor defects, and no muscular atrophy.  Three 
small, one cm., well-healed scars were noted on the lateral 
medial aspects of the right knee under the patella.

The report of a February 1992 VA examination of the joints 
noted the small medial scarring, which was non-tender.  Right 
knee motion was reported as unusual in that, when sitting, 
the veteran had from 0-120 degrees of motion with no 
complaint of pain, but, when supine, had only 0-45 degrees, 
and he complained of hamstring pain.  There were no pulses 
palpable at the right ankle.  The examiner concluded that the 
pain was related to the veteran's back and hip, or vascular 
status, rather than his right knee.  

Another VA examination of the right knee, in March 1993, 
noted that the knee injury had healed without sequelae, that 
the veteran had osteoarthritis normal for the veteran's age, 
and that there was a history of phlebitis.  X-ray examination 
revealed no osseous or articular abnormalities, and no joint 
effusion.  

VA examination of the right knee, in August 1994, reported 
essentially identical results, adding that the veteran seemed 
to have a sciatic nerve problem as well as arthralgia in the 
right knee, neither of which was related to his in-service 
laceration of the right knee.

As noted, an October 2002 VA examination reported flexion of 
the right knee was to 130 degrees, and to 135 degrees on the 
left.  There was no deformity or effusion bilaterally, and 
anterior/posterior drawer, McMurray, and Lachman tests were 
all negative.  The examiner noted that physical and x-ray 
examination of the right knee was normal.  The report of a 
December 2003 VA examination reported range of motion of the 
right knee was restricted to 80 degrees because of the 
veteran's low back pain, not because of knee pain.  

A June 2004 VA joints examination reported that there were no 
records showing any treatment of the veteran's right knee.  
The veteran reported daily aching of the right knee, worse 
with weight bearing, walking, and flexion.  He reported 
weakness and stiffness in the knee, but no laxity or give 
way.  On examination, the examiner found no deformities.  
Range of motion of the right knee was from zero to 110 
degrees, with zero to 120 degrees reported on the left.  
There was stated pain at the end of motion at the right knee.  
Anterior/posterior drawer, McMurray, and Lachman tests were 
all negative; varus and valgus testing were also negative.  
X-ray examination was reported as normal.  Notwithstanding 
that the veteran reported to this examiner that he had been 
previously diagnosed with traumatic arthritis to the right 
knee, this examiner found the veteran's right knee to be 
essentially normal.  

A June 2006 VA examiner reported some reduced range of motion 
of the veteran's right knee, and noted degenerative joint 
disease of the right knee.  This examination also reported 
the veteran's complaints of not being able to stand more than 
a few minutes or walk more than a few yards.  Reported 
symptoms included giving way, instability, pain, stiffness, 
weakness, and flare-ups of joint disease.  There were no 
reports of dislocation or subluxation.  

Finally, the report of a September 2006 VA examination shows 
that the veteran complained of pain in both knees that was 
almost identical, except that the left was less painful than 
the right.  The veteran demonstrated some instability when 
walking, but the examiner nevertheless specifically reported 
that there was no knee instability bilaterally.  X-ray 
examination revealed no degenerative joint disease in either 
knee.  

In increasing this disability rating to the current 20 
percent, the RO utilized the criteria found at Diagnostic 
Code 5257, other impairment of the knee, recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a.  
Under Diagnostic Code 5257, a 10 percent evaluation is for 
application when there is slight recurrent subluxation or 
lateral instability.  A 20 percent evaluation is for 
application when there is moderate recurrent subluxation or 
lateral instability.  A 30 percent evaluation is for 
application when there is severe recurrent subluxation or 
lateral instability.
Taking into account all of the medical evidence of record, 
and giving the veteran every benefit of the doubt, the Board 
finds that the veteran's disability picture as regards this 
right knee disability does not exceed the currently assigned 
20 percent for moderate lateral instability, and that an 
increased rating, which would represent severe disability, is 
not warranted.  

The higher rating is not warranted because there is no 
evidence that the veteran's right knee disability could 
reasonably be construed to be severe.  There is no evidence 
that the veteran is currently under treatment for his right 
knee disability.  While the veteran reportedly uses a walker, 
he can still walk, and is not wheelchair bound.  Importantly, 
no instability was objectively shown.

The June 2004 VA joints examination reported that the veteran 
reported daily aching of the right knee, worse with weight 
bearing, walking, and flexion, as well as weakness and 
stiffness, but no laxity or give way.  The examiner found no 
deformities.  Range of motion of the right knee was from zero 
to 110 degrees, which, if the knee were being rated based on 
limitation of motion, would warrant a noncompensable rating.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  There was 
stated pain at the end of motion at the right knee.  
Anterior/posterior drawer, McMurray, and Lachman tests were 
all negative; varus and valgus testing were also negative.  
X-ray examination was reported as normal.  In short, this 
examiner found the veteran's right knee to be essentially 
normal.  

The June 2006 VA examiner reported the veteran's complaints 
of not being able to stand more than a few minutes or walk 
more than a few yards, and he reported symptoms included 
giving way, instability, pain, stiffness, weakness, and 
flare-ups of joint disease; there was no dislocation or 
subluxation.  The September 2006 examination reported that 
the veteran complained of pain, and demonstrated some 
instability when walking, even though the examiner 
specifically reported that there was no knee instability 
bilaterally.  

Thus, while the medical evidence and the veteran's reports 
clearly indicate some disability related to the right knee, 
predominantly due to the veteran's report of problems such as 
instability, the preponderance of the evidence is against his 
claim for an increase.  

The Board has considered whether evaluating the veteran's 
right knee disability under another diagnostic code would 
result in a higher award, but finds none that would do so.  
As noted, rating the veteran's right knee disability based on 
limitation of range of motion would result in a non-
compensable award.  Diagnostic Code 5256 is inapt because 
there is no showing of ankylosis of the knee.  The only other 
knee-related Diagnostic Code that would yield a higher award 
is Diagnostic Code 5262, impairment of the tibia and fibula.  
However, there is no evidence of such a disability here.  A 
higher rating for the veteran's service-connected right knee 
disability is therefore not warranted.  

IV.  TDIU

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2006).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2006).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2006) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

Here, the veteran is service-connected for left cranial nerve 
palsy, rated as 30 percent disabling, for right knee injury, 
rated as 20 percent disabling, and for the scarring on the 
right knee, rated as non-compensably disabling.  The veteran 
therefore does not meet the percentage standards enunciated 
in 38 C.F.R. § 4.16(a).  Moreover, there is no showing that 
the veteran is unable to secure or follow a substantially 
gainful occupation solely as a result of his service-
connected disabilities.  While he is functionally blind in 
the left eye, his right eye visual acuity is essentially 
normal.  In fact, the October 2002 eye examiner concluded 
that, while the veteran's left eye blindness would impose 
limitations in doing activities requiring stereopsis, there 
would be no restrictions in performing activities of daily 
life or professional duties.  While the veteran's right knee 
disability imposes some restrictions as regards the distance 
he can walk and the length of time he can stand, this does 
not present a bar to being able to obtain or follow some sort 
of substantially gainful occupation.  

As for application of 38 C.F.R. § 4.16(b), the Board notes 
that the evidence does not show an exceptional or unusual 
disability picture as would render the veteran unable to 
secure and follow a substantially gainful occupation.  There 
is of record a March 1976 note from the veteran's former 
employer stating that he had recently developed health 
problems that were important factors in his having been laid 
off.  The listed problems were nervousness due to ulcers, 
weakness due to a leg injury that occurred in service, and 
deterioration of eye sight due to a previous injury.  While 
the veteran's now service-connected left eye and right leg 
disabilities may have led to his having been laid off from 
this specific job, there is no evidence that the service-
connected disabilities have rendered him unemployable for all 
substantially gainful work.  

The current evidence of record does not demonstrate that the 
veteran's specific service-connected disabilities, by 
themselves, have resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It is undisputed that the veteran's 
disabilities have an adverse effect on employment, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2006).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.


ORDER

Entitlement to service connection for traumatic arthritis of 
the right knee is denied.

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for prostate cancer is 
denied.

Entitlement to service connection for erectile dysfunction is 
denied.

Entitlement to an increased rating for second, third, fourth, 
and sixth left cranial nerve palsy manifested by left eye 
impairment, currently evaluated as 30 percent disabling, is 
denied.

Entitlement to an increased rating for residuals of right 
knee injury, currently rated as 20 percent disabling, is 
denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


